The opinion of the court was delivered by
Dawson, J.:
This is a rehearing. The facts and questions of law are fully stated in the original opinion. (110 Kan. 458, 204 Pac. 534.) After reargument and reconsideration, the dissenting opinion is now adopted as the opinion of the court; but our former order reversing the judgment of the district court will stand with this modification: that our order for a new trial be withdrawn, and that judgment be entered for plaintiff for $200 and that the costs be taxed against him.
It is so ordered.